2016 MCDERMOTT INTERNATIONAL, INC.

LONG-TERM INCENTIVE PLAN

ARTICLE 1

Establishment, Objectives and Duration

1.1     Establishment of the Plan. McDermott International, Inc., a corporation
organized and existing under the laws of the Republic of Panama (hereinafter
referred to as the “Company”), hereby establishes an incentive compensation plan
to be known as the 2016 McDermott International, Inc. Long-Term Incentive Plan
(hereinafter referred to as this “Plan”), as set forth in this document. This
Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options,
Restricted Stock, Restricted Stock Units, Performance Shares and Performance
Units (each as hereinafter defined). Subject to approval by the Company’s
stockholders, this Plan shall become effective as of April 29, 2016 (the
“Effective Date”) and shall remain in effect as provided in Section 1.3 hereof.

1.2     Objectives. This Plan is designed to promote the success and enhance the
value of the Company by linking the personal interests of Participants (as
hereinafter defined) to those of the Company’s stockholders, and by providing
Participants with an incentive for outstanding performance. This Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract and retain the employment and/or services of Participants.

1.3     Duration. This Plan, as amended and restated, shall commence on the
Effective Date, as described in Section 1.1 hereof, and shall remain in effect,
subject to the right of the Board of Directors (as hereinafter defined) to amend
or terminate this Plan at any time pursuant to Article 15 hereof, until all
Shares (as hereinafter defined) subject to it shall have been purchased or
acquired according to this Plan’s provisions; provided, however, that in no
event may an Award (as hereinafter defined) be granted under this Plan on or
after April 29, 2026.

ARTICLE 2

Definitions

As used in this Plan, the following terms shall have the respective meanings set
forth below:

2.1     “Award” means a grant under this Plan of any Nonqualified Stock Option,
Incentive Stock Option, Restricted Stock, Restricted Stock Unit, Performance
Share or Performance Unit.

2.2     “Award Agreement” means an agreement entered into by the Company and a
Participant, setting forth the terms and provisions applicable to an Award
granted under this Plan.

2.3     “Award Limitations” has the meaning ascribed to such term in
Section 4.2.

2.4     “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

2.5     “Board” or “Board of Directors” means the Board of Directors of the
Company.

 

1



--------------------------------------------------------------------------------

2.6     “Change in Control” means the occurrence or existence of any of the
following facts or circumstances after the Effective Date:

(a) any person (other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation or other entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding voting securities;

(b) within any period of two (2) consecutive years (not including any period
prior to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new Directors (other than a Director designated by
a Person who has entered into an agreement with the Company to effect any
transaction described in Clause (a), (c), (d) or (e) of this Section 2.6) whose
election by the Board or nomination for election by the stockholders of the
Company, was approved by a vote of at least two-thirds (2/3) of the Directors,
then still in office who either were Directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board;

(c) a merger or consolidation of the Company, with any other corporation or
other entity has been consummated, other than a merger or consolidation which
results in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the combined voting power of the voting securities of the Company or
the surviving entity outstanding immediately after such merger or consolidation;

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company;

(e) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets other than to an entity that is under
common control with the Company or to an entity for which at least fifty percent
(50%) of the combined voting power of its voting securities outstanding
immediately after such sale or disposition are owned or controlled by the
stockholders of the Company immediately prior to such sale or disposition; or

(f) within one year following the consummation of a merger or consolidation
transaction involving the Company (whether as a constituent corporation, the
acquiror, the direct or indirect parent entity of the acquiror, the entity being
acquired, or the direct or indirect parent entity of the entity being acquired),
as a result of which the voting securities of the Company outstanding
immediately prior thereto continue to represent more than fifty percent
(50%) but less than fifty-five percent (55%) of the combined voting power of the
voting securities of the Company or the surviving entity outstanding immediately
after such merger or consolidation (a “Merger of Equals”): (i) individuals who,
at the time of the execution and delivery of the definitive agreement pursuant
to which such transaction has been consummated by the parties thereto (a
“Definitive Transaction Agreement”) (or, if there are multiple such agreements
relating to such Merger of Equals, the first time of execution and delivery by
the parties to any such agreement) (the “Execution Time”), constituted the Board
cease, for any reason (excluding death, disability or voluntary resignation but
including any such voluntary resignation effected in accordance with any
Definitive Transaction Agreement), to constitute a majority of the Board; or
(ii) the individual who, at the Execution Time, served as the Chief Executive
Officer of the Company does not, for any reason (excluding as a result of death,
disability or voluntary termination but including any such voluntary termination
effected in accordance with any Definitive Transaction Agreement), serve as the
Chief Executive Officer of the Company or, if the Company does not continue as a
registrant with a class of equity securities registered pursuant to
Section 12(b) of the Exchange Act, as the Chief Executive Officer of a
corporation or other entity that is (A) a registrant with a class of equity
securities registered pursuant to Section 12(b) of the Exchange Act and (B) the
surviving entity in such Merger of Equals or a direct or indirect parent entity
of the surviving entity or the Company following the consummation of such Merger
of Equals.

However, in no event shall a “Change in Control” be deemed to have occurred with
respect to a Participant if the Participant is part of the purchasing group
which consummates a transaction resulting in a Change-in-Control. A Participant
shall be deemed “part of a purchasing group” for purposes of the preceding
sentence if the Participant is an equity participant in the purchasing company
or group (except for: (i) passive ownership of less than three percent (3%) of
the stock of the purchasing company; or (ii) ownership of equity participation
in the purchasing company or group which is otherwise not significant, as
determined prior to the Change in Control by a majority of the non-employee
continuing Directors).

 

2



--------------------------------------------------------------------------------

2.7     “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time.

2.8     “Committee” means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer this Plan (or the
entire Board if so designated by the Board by written resolution), as specified
in Article 3 hereof.

2.9     “Company” means McDermott International, Inc., a corporation organized
and existing under the laws of the Republic of Panama, and, except where the
context otherwise indicates, shall include the Company’s Subsidiaries and,
except with respect to the definition of “Change in Control” set forth above and
the application of any defined terms used in such definition, any successor to
any of such entities as provided in Article 18 hereof.

2.10     “Consultant” means a natural person who is neither an Employee nor a
Director and who performs services for the Company or a Subsidiary pursuant to a
contract, provided that those services are not in connection with the offer or
sale of securities in a capital-raising transaction and do not directly or
indirectly promote or maintain a market for the Company’s securities.

2.11     “Director” means any individual who is a member of the Board of
Directors; provided, however, that any member of the Board of Directors who is
employed by the Company shall be considered an Employee with respect to Awards
made under this Plan.

2.12     “Disability” in the case of an Employee, shall have the meaning
ascribed to such term in the Participant’s governing long-term disability plan
and, in the case of a Director or Consultant, shall mean a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as determined by
the Committee in good faith, upon receipt of medical advice that the Committee
deems sufficient and competent, from one or more individuals selected by the
Committee who are qualified to provide professional medical advice.

2.13     “Effective Date” shall have the meaning ascribed to such term in
Section 1.1 hereof.

2.14     “Employee” means any person who is employed by the Company.

2.15     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended from time to time.

2.16     “ERISA” means the U.S. Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.17     “Fair Market Value” of a Share shall mean, as of a particular date,
(a) if Shares are listed on a national securities exchange, the closing sales
price per Share on the consolidated transaction reporting system for the
principal national securities exchange on which Shares are listed on that date,
or, if no such sale is so reported on that date, on the last preceding date on
which such a sale was so reported, (b) if no Shares are so listed but are traded
on an over-the-counter market, the mean between the closing bid and asked prices
for Shares on that date, or, if there are no such quotations available for that
date, on the last preceding date for which such quotations are available, as
reported by the OTC Markets Group Inc. (or any similar organization or agency
succeeding to its function of reporting prices), or (c) if no Shares are
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for that purpose.

2.18     “Fiscal Year” means the year commencing January 1 and ending
December 31.

2.19     “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 hereof and which is designated as an Incentive Stock
Option and is intended to meet the requirements of Code Section 422, or any
successor provision..

 

3



--------------------------------------------------------------------------------

2.20     “Named Executive Officer” means a Participant who, as of the date of
vesting and/or payout of an award is one of the group of “covered employees” as
defined in Section 162(m) of the Code and the regulations promulgated
thereunder.

2.21     “Nonqualified Stock Option” or “NQSO” means an option to purchase
Shares granted under Article 6 hereof and which is not an Incentive Stock
Option.

2.22     “Officer” means an Employee of the Company included in the definition
of “Officer” under Section 16 of the Exchange Act and rules and regulations
promulgated thereunder or such other Employees who are designated as “Officers”
by the Board.

2.23     “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

2.24     “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

2.25     “Participant” means an eligible Officer, Director, Consultant or
Employee who has been selected for participation in this Plan in accordance with
Section 5.2.

2.26     “Performance-Based Award” means an Award that is designed to qualify
for the Performance-Based Exception.

2.27     “Performance-Based Exception” means the performance-based exception
from the deductibility limitations of Code Section 162(m).

2.28     “Performance Period” means, with respect to a Performance-Based Award,
the period of time during which the performance goals specified in such Award
must be met in order to determine the degree of payout and/or vesting with
respect to that Performance-Based Award.

2.29     “Performance Share” means an Award designated as such and granted to an
Employee, as described in Article 8 hereof.

2.30     “Performance Unit” means an Award designated as such and granted to an
Employee, as described in Article 8 hereof.

2.31     “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Section 13(d) and 14(d) thereof,
including a “group” (as that term is used in Section 13(d)(3) thereof).

2.32     “Prior Plans” means the 2009 McDermott International, Inc. Long-Term
Incentive Plan and the 2014 McDermott International, Inc. Long-Term Incentive
Plan.

2.33     “Restricted Stock” means an Award designated as such and granted to a
Participant pursuant to Article 7 hereof.

2.34     “Restricted Stock Unit” or “RSU” means a contractual promise to
distribute to a Participant one Share or cash equal to the Fair Market Value of
one Share, determined in the sole discretion of the Committee, which shall be
delivered to the Participant upon satisfaction of the vesting and any other
requirements set forth in the related Award Agreement.

2.35     “Shares” means the common stock, par value $1.00 per share, of the
Company.

2.36     “Subsidiary” means any corporation, partnership, joint venture,
affiliate or other entity in which the Company has a majority voting interest.

 

4



--------------------------------------------------------------------------------

2.37     “Vesting Period” means the period during which an Award granted
hereunder is subject to a service or performance-related restriction, as set
forth in the related Award Agreement.

ARTICLE 3

Administration

3.1     The Committee. This Plan shall be administered by the Committee. The
members of the Committee shall be appointed from time to time by, and shall
serve at the discretion of, the Board of Directors.

3.2     Authority of the Committee. Except as limited by law or by the Articles
of Incorporation or Amended and Restated By-Laws of the Company (each as amended
from time to time), the Committee shall have full and exclusive power and
authority to take all actions specifically contemplated by this Plan or that are
necessary or appropriate in connection with the administration hereof and shall
also have full and exclusive power and authority to interpret this Plan and to
adopt such rules, regulations and guidelines for carrying out this Plan as the
Committee may deem necessary or proper. The Committee shall have full power and
sole discretion to: select Officers, Directors, Consultants and Employees who
shall be granted Awards under this Plan; determine the sizes and types of
Awards; determine the time when Awards are to be granted and any conditions that
must be satisfied before an Award is granted; determine the terms and conditions
of Awards in a manner consistent with this Plan; determine whether the
conditions for earning an Award have been met and whether a Performance-Based
Award will be paid at the end of an applicable performance period; determine the
guidelines and/or procedures for the payment or exercise of Awards; and
determine whether a Performance-Based Award should qualify, regardless of its
amount, as deductible in its entirety for federal income tax purposes, including
whether a Performance-Based Award granted to an Officer should qualify as
performance-based compensation. Notwithstanding Section 4.4, the Committee may,
in its sole discretion, accelerate the vesting or exercisability of an Award,
eliminate or make less restrictive any restrictions contained in an Award, waive
any restriction or other provision of this Plan or any Award or otherwise amend
or modify any Award in any manner that is either (a) not adverse to the
Participant to whom such Award was granted or (b) consented to in writing by
such Participant, and (c) consistent with the requirements of Code Section 409A,
if applicable. Notwithstanding the foregoing, subject to the provisions of
Section 4.3 hereof, the terms of outstanding Awards may not be amended without
the approval of the Company’s stockholders so as to (i) reduce the Option Price
of any outstanding Option, (ii) cancel any outstanding Option in exchange for
cash or other Awards (including substitutions and cash buyouts) or for an Option
with an Option Price that is less than the Option Price of the original Option,
(iii) permit repurchase from Participants, whether for cash or any other
consideration, of any outstanding Options that have an Option Price greater than
the then current Fair Market Value of a Share, or (iv) permit the grant of any
Option that contains a so-called “reload” feature under which additional Options
or other Awards are granted automatically to the Participant upon exercise of
the original Option. The Committee may correct any defect or supply any omission
or reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further this Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of this Plan. As permitted by
law and the terms of this Plan, the Committee may delegate its authority as
identified herein.

3.3     Delegation of Authority. To the extent permitted under applicable law,
the Board or Committee may delegate to any committee of the Board (including,
for the avoidance of doubt, a single-person committee), to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
pursuant to such conditions or limitations as the Committee may establish;
provided however, the Committee may not delegate any authority to grant Awards
to a Director.

3.4     Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of this Plan and all related orders and
resolutions of the Committee shall be final, conclusive and binding on all
persons concerned, including the Company, its stockholders, Officers, Directors,
Employees, Consultants, Participants and their estates and beneficiaries.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

Shares Subject to this Plan

4.1     Number of Shares Available for Grants of Awards. Subject to adjustment
as provided below in this Section 4.1 and in Section 4.3 hereof, there is
reserved for issuance of Awards under this Plan 12,000,000 Shares (the “Maximum
Share Limitation”) all of which shall be available for Incentive Stock Options,
as well as any other form of Award. Each Award settled in Shares and each Option
shall be counted against the Maximum Share Limitation as one Share. If an Award
under this Plan or the Prior Plans expires or is terminated, cancelled or
forfeited, the Shares associated with the expired, terminated, cancelled or
forfeited Award shall again be available for Awards under this Plan, and the
Maximum Share Limitation shall be increased by the same amount as such Shares
were counted against the Maximum Share Limitation (under this Plan or the Prior
Plans, as applicable). Shares approved pursuant to the Prior Plans which have
not been awarded as of the Effective Date will immediately become available for
Awards. Upon shareholder approval of this Plan, no additional grants will be
made pursuant to the Prior Plans. In the discretion of the Committee, an award
granted under the Prior Plans may be settled in Shares issued pursuant to this
Plan, and the Shares subject to such award will be counted against the Maximum
Share Limitation in the same manner as if such shares had been issued pursuant
to the Prior Plans. Shares that are tendered by a Participant or withheld as
full or partial payment of withholding taxes related to the vesting or
settlement of an Award other than Options shall become available again for
Awards under this Plan. The following Shares shall not become available again
for Awards under this Plan:

(i) Shares that are tendered by a Participant or withheld (1) as full or partial
payment of withholding taxes related to the exercise or settlement of Options,
or (2) as payment for the Option Price of an Option; and

(ii) Shares repurchased in the open market with the proceeds of the payment of
the Option Price of an Option.

The foregoing notwithstanding, subject to applicable stock exchange listing
requirements, the Maximum Share Limitation shall not be reduced by (x) Shares
issued under Awards granted in assumption, substitution or exchange for
previously granted awards of a company acquired by the Company or, to the extent
allowed under applicable law and stock exchange requirements, otherwise a party
to a transaction with the Company resulting in an adjustment of shares pursuant
to Section 4.3 and (y) available shares under a stockholder approved plan of an
acquired company (as appropriately adjusted to reflect the transaction) and such
shares shall be available for Awards under this Plan. The Committee may from
time to time adopt and observe such procedures concerning the counting of Shares
against this Plan maximum as it may deem appropriate.

4.2     Limits on Grants in Any Fiscal Year. The following rules (“Award
Limitations”) shall apply to grants of Awards under this Plan:

(a) Options. The maximum aggregate number of Shares issuable pursuant to Awards
of Options that may be granted in any one Fiscal Year of the Company to any one
Participant shall be three million (3,000,000).

(b) Restricted Stock and Restricted Stock Units. The maximum aggregate number of
Shares subject to Awards of Restricted Stock and RSUs that may be granted in any
one Fiscal Year to any one Participant shall be three million (3,000,000).

(c) Performance Shares. The maximum aggregate number of Shares subject to Awards
of Performance Shares that may be granted in any one Fiscal Year to any one
Participant shall be three million (3,000,000).

(d) Performance Units. The maximum aggregate cash payout with respect to
Performance Units granted in any one Fiscal Year to any one Participant shall be
twelve million dollars ($12,000,000), with such cash value determined as of the
date of each grant.

 

6



--------------------------------------------------------------------------------

(e) Director Awards. The aggregate grant date fair value of Awards to any
individual Director, who is not an Employee on the date of grant, in any one
Fiscal Year shall not exceed five hundred thousand dollars ($500,000).

4.3     Adjustments in Authorized Shares. The existence of outstanding Awards
shall not affect in any manner the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the capital stock of the Company or its
business or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stock (whether or not such issue is
prior to, on a parity with or junior to the Shares) or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business or any other corporate act or proceeding of any kind, whether
or not of a character similar to that of the acts or proceedings enumerated
above.

If there shall be any change in the Shares of the Company or the capitalization
of the Company through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, reverse stock split, split-up, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, the Committee, in its sole discretion, in order to
prevent dilution or enlargement of Participants’ rights under this Plan, shall
adjust, in such manner as it deems equitable, as applicable, the number and kind
of Shares that may be granted as Awards under this Plan, the number and kind of
Shares subject to outstanding Awards, the exercise or other price applicable to
outstanding Awards, the Awards Limitations, the Fair Market Value of the Shares
and other value determinations applicable to outstanding Awards; provided,
however, that the number of Shares subject to any Award shall always be a whole
number. In the event of a corporate merger, consolidation, acquisition of
property or stock, separation, reorganization or liquidation, the Committee
shall be authorized, in its sole discretion, to: (a) grant or assume Awards by
means of substitution of new Awards, as appropriate, for previously granted
Awards or to assume previously granted Awards as part of such adjustment;
(b) make provision, prior to the transaction, for the acceleration of the
vesting and exercisability of, or lapse of restrictions with respect to, Awards
and the termination of Options that remain unexercised at the time of such
transaction; (c) provide for the acceleration of the vesting and exercisability
of Options and the cancellation thereof in exchange for such payment as the
Committee, in its sole discretion, determines is a reasonable approximation of
the value thereof; (d) cancel any Awards and direct the Company to deliver to
the Participants who are the holders of such Awards cash in an amount that the
Committee shall determine in its sole discretion is equal to the fair market
value of such Awards as of the date of such event, which, in the case of any
Option, shall be the amount equal to the excess of the Fair Market Value of a
Share as of such date over the per-share Option Price for such Option (for the
avoidance of doubt, if such Option Price is less than such Fair Market Value,
the Option may be canceled for no consideration); or (e) cancel Awards that are
Options and give the Participants who are the holders of such Awards notice and
opportunity to exercise prior to such cancellation.

4.4     Minimum Vesting. Subject to Section 4.3 hereof, other than in the event
of an earlier death or Disability, all Awards to Employees shall have a minimum
Vesting Period of one year from the date of its grant; provided, however, that
Awards with respect to up to five percent (5%) of the Shares authorized for
grant pursuant to this Plan may have a Vesting Period of less than one year.

ARTICLE 5

Eligibility and Participation

5.1     Eligibility. Persons eligible to participate in this Plan include all
Officers, Directors, Employees and Consultants, as determined in the sole
discretion of the Committee.

5.2     Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all Officers, Directors, Employees
and Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. No Officer, Director, Employee or Consultant
shall have the right to be selected for Participation in this Plan, or, having
been so selected, to be selected to receive a future Award.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

Options

6.1     Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, upon such terms, at any
time, and from time to time, as shall be determined by the Committee; provided,
however, that ISOs may be awarded only to Employees. Subject to the terms of
this Plan, the Committee shall have discretion in determining the number of
Shares subject to Options granted to each Participant.

6.2     Option Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the duration of the Option, the
number of Shares to which the Option pertains, and such other provisions as the
Committee shall determine that are not inconsistent with the terms of this Plan.
The Award Agreement also shall specify whether the Option is intended to be an
ISO or an NQSO (provided that, in the absence of such specification, the Option
shall be an NQSO).

6.3     Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee; provided, however, that, subject
to any subsequent adjustment that may be made pursuant to the provisions of
Section 4.3 hereof, the Option Price shall be not less than one hundred percent
(100%) of the Fair Market Value of a Share on the date the Option is granted.
Except as otherwise provided in Section 4.3 hereof, without prior stockholder
approval no repricing of Options awarded under this Plan shall be permitted such
that the terms of outstanding Options may not be amended to reduce the Option
Price and further Options may not be replaced or regranted through cancellation,
in exchange for cash, other Awards, or if the effect of the replacement or
regrant would be to reduce the Option Price of the Options or would constitute a
repricing under generally accepted accounting principles in the United States
(as applicable to the Company’s public reporting). No Option may contain a right
to dividend equivalents.

6.4     Duration of Options. Subject to any earlier expiration that may be
effected pursuant to the provisions of Section 4.3 hereof, each Option shall
expire at such time as the Committee shall determine at the time of grant;
provided, further, that an Option shall not be exercisable later than the
seventh (7th) anniversary date of its grant; provided, however, if the term of
an Option (but not an ISO) expires when trading in the Shares is prohibited by
applicable law or the Company’s insider trading policy (as then in effect), then
the term of such Option shall expire on the 30th day after the expiration of
such prohibition.

6.5     Exercise of Options. Options granted under this Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.

6.6     Payment. Any Option granted under this Article 6 shall be exercised by
the delivery of a notice of exercise to the Company or its outside administrator
in the manner prescribed by the Committee from time to time in the related Award
Agreement, setting forth the number of Shares with respect to which the Option
is to be exercised, and either (i) accompanied by full payment of the Option
Price for the Shares issuable on such exercise or (ii) exercised in a manner
that is in accordance with applicable law and the “cashless exercise” procedures
(if any) approved by the Committee involving a broker or dealer.

The Option Price upon exercise of any Option shall be payable to the Company in
full: (a) in cash; (b) by tendering previously acquired Shares valued at their
Fair Market Value per Share at the time of exercise; (c) by a combination of
(a) and (b); or (d) any other method approved by the Committee, in its sole
discretion.

Subject to any governing rules or regulations, as soon as practicable after
receipt of a notification of exercise and full payment, the Company shall
deliver to the Participant, in the Participant’s name, Share certificates in an
appropriate amount based upon the number of Shares purchased under the Option,
or shall cause Shares to be issued or transferred to the Participant via
book-entry registration.

 

8



--------------------------------------------------------------------------------

6.7     Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Plan as it may deem advisable, including, without limitation,
restrictions under applicable U.S. federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

6.8     Termination of Employment, Service or Directorship. Each Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment, service or directorship with the Company and/or its Subsidiaries.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in each Award Agreement entered into with a Participant with
respect to an Option Award, need not be uniform among all Options granted
pursuant to this Article 6 and may reflect distinctions based on the reasons for
termination.

6.9     Transferability of Options.

(a) Incentive Stock Options. No ISO granted under this Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of ERISA,
or the regulations thereunder. Any attempted assignment of ISOs in violation of
this Section 6.9 shall be null and void. Further, all ISOs granted to a
Participant under this Plan shall be exercisable during his or her lifetime only
by such Participant.

(b) Nonqualified Stock Options. Except as otherwise provided in a Participant’s
Award Agreement, NQSOs granted under this Plan may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code or Title I of ERISA, or the regulations
thereunder. Any attempted assignment of NQSOs in violation of this Section 6.9
shall be null and void. Further, except as otherwise provided in a Participant’s
Award Agreement, all NQSOs granted to a Participant under this Plan shall be
exercisable during his or her lifetime only by such Participant.

ARTICLE 7

Restricted Stock

7.1     Grant of Restricted Stock. Subject to the terms and provisions of this
Plan, the Committee at any time, and from time to time, may grant Shares as
Restricted Stock (“Shares of Restricted Stock”) to Participants in such amounts
as the Committee shall determine.

7.2     Restricted Stock Award Agreement. Each Award of Restricted Stock shall
be evidenced by an Award Agreement that shall specify the Vesting Period, the
number of Shares of Restricted Stock granted, and such other provisions as the
Committee shall determine.

7.3     Transferability. Except as provided in the Participant’s related Award
Agreement and/or this Article 7, the Shares of Restricted Stock granted to a
Participant under this Plan may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated until the end of the applicable Vesting
Period established by the Committee and specified in the related Award Agreement
entered into with that Participant, or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Award Agreement. During the applicable Vesting Period, all rights with
respect to the Restricted Stock granted to a Participant under this Plan shall
be available during his or her lifetime only to such Participant. Any attempted
assignment of Restricted Stock in violation of this Section 7.3 shall be null
and void.

7.4     Other Restrictions. The Committee may impose such other conditions
and/or restrictions on any Shares of Restricted Stock granted pursuant to this
Plan as it may deem advisable, including, without limitation, a requirement that
Participants pay a stipulated purchase price for each Share of Restricted Stock,
restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals and/or restrictions under applicable U.S. federal or state securities
laws.

 

9



--------------------------------------------------------------------------------

To the extent deemed appropriate by the Committee, the Company may retain any
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or have lapsed.

7.5     Removal of Restrictions. Except as otherwise provided in this Article 7,
Shares of Restricted Stock covered by each Restricted Stock Award made under
this Plan shall become freely transferable by the Participant after all
conditions and restrictions applicable to such Shares have been satisfied or
have lapsed.

7.6     Voting Rights. To the extent permitted by the Committee or required by
applicable law, Participants holding Shares of Restricted Stock granted
hereunder may exercise full voting rights with respect to those Shares during
the applicable Vesting Period.

7.7     Dividends. During the applicable Vesting Period, Participants holding
Shares of Restricted Stock granted hereunder shall, unless the Committee
otherwise determines, be credited with cash dividends paid with respect to the
Shares, in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends that it deems appropriate.

7.8     Termination of Employment, Service or Directorship. Each Restricted
Stock Award Agreement shall set forth the extent to which the Participant shall
have the right to receive unvested Shares of Restricted Stock following
termination of the Participant’s employment, service or directorship with the
Company and/or its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in each Award Agreement entered
into with a Participant with respect to Shares of Restricted Stock, need not be
uniform among all Shares of Restricted Stock granted pursuant to this Article 7
and may reflect distinctions based on the reasons for termination.

ARTICLE 8

Performance Units and Performance Shares

8.1     Grant of Performance Units/Shares. Subject to the terms of this Plan,
Performance Units and Performance Shares may be granted to Participants in such
amounts and upon such terms, and at any time and from time to time, as shall be
determined by the Committee.

8.2     Value of Performance Units/Shares. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall represent the right to receive a Share subject to the
satisfaction of relevant performance conditions. The Committee shall set
performance goals in its discretion that, depending on the extent to which they
are met, will determine the number and/or value of Performance Units/Shares
which will be paid out to the Participant.

8.3     Earning of Performance Units/Shares. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payment of the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

8.4     Form and Timing of Payment of Performance Units/Shares. Subject to the
provisions of Article 12 hereof, Payment of earned Performance Units/Shares to a
Participant shall be made no later than March 15 following the end of the
calendar year in which such Performance Units/Shares vest, or as soon as
administratively practicable thereafter if payment is delayed due to
unforeseeable events. Subject to the terms of this Plan, the Committee, in its
sole discretion, may pay earned Performance Units/Shares in the form of cash or
in Shares (or in a combination thereof) that have an aggregate Fair Market Value
equal to the value of the earned Performance Units/Shares at the close of the
applicable Performance Period. Any Shares issued or transferred to a Participant
for this purpose may be granted subject to any restrictions that are deemed
appropriate by the Committee.

 

10



--------------------------------------------------------------------------------

8.5     Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding Performance Shares shall not have voting rights with
respect to the Shares underlying such Performance Shares. For the avoidance of
doubt, a Performance Share shall not convey any rights as a stockholder until
Shares are issued and delivered to the Participant. During the applicable
Vesting Period, Participants holding Performance Shares granted hereunder may be
credited with dividend equivalents, in the form of cash or additional
Performance Shares (as determined by the Committee in its sole discretion), if a
cash dividend is paid with respect to the Shares. The extent to which dividend
equivalents shall be credited shall be determined in the sole discretion of the
Committee. Such dividend equivalents shall be subject to the same vesting
restrictions and performance restrictions as the Performance Shares with respect
to which the dividend equivalents are paid.

8.6     Termination of Employment, Service or Directorship. Each Award Agreement
providing for a Performance Unit/Share shall set forth the extent to which the
Participant shall have the right to receive a payout of cash or Shares with
respect to unvested Performance Unit/Shares following termination of the
Participant’s employment, service or directorship with the Company and/or its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with the
Participant, need not be uniform among all Awards of Performance Units/Shares
granted pursuant to this Article 8 and may reflect distinctions based on the
reasons for termination.

8.7     Transferability. Except as otherwise provided in a Participant’s related
Award Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA, or the regulations thereunder.
Further, except as otherwise provided in a Participant’s related Award
Agreement, a Participant’s rights with respect to Performance Units/Shares
granted to that Participant under this Plan shall be exercisable during the
Participant’s lifetime only by the Participant. Any attempted assignment of
Performance Units/Shares in violation of this Section 8.7 shall be null and
void.

ARTICLE 9

Restricted Stock Units

9.1     Grant of RSUs. Subject to the terms and provisions of this Plan, the
Committee at any time, and from time to time, may grant RSUs to eligible
Participants in such amounts as the Committee shall determine.

9.2     RSU Award Agreement. Each RSU Award to a Participant shall be evidenced
by an RSU Award Agreement entered into with that Participant, which shall
specify the Vesting Period, the number of RSUs granted, and such other
provisions as the Committee shall determine in its sole discretion.

9.3     Transferability. Except as provided in a Participant’s related Award
Agreement, RSUs granted hereunder may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of ERISA, or the regulations thereunder.
Further, except as otherwise provided in a Participant’s related Award
Agreement, a Participant’s rights with respect to an RSU Award granted to that
Participant under this Plan shall be available during his or her lifetime only
to such Participant. Any attempted assignment of an RSU Award in violation of
this Section 9.3 shall be null and void.

9.4     Form and Timing of Delivery. If a Participant’s RSU Award Agreement
provides for payment in cash, payment equal to the Fair Market Value of the
Shares underlying the RSU Award, calculated as of the last day of the applicable
Vesting Period, shall be made in a single lump-sum payment. If a Participant’s
RSU Award Agreement provides for payment in Shares, the Shares underlying the
RSU Award shall be delivered to the Participant. Such payment of cash or Shares
shall be made no later than March 15 following the end of the calendar year
during which the RSU Award vests, or as soon as administratively practicable
thereafter if payment is delayed due to unforeseeable events. Such delivered
Shares shall be freely transferable by the Participant.

9.5     Voting Rights and Dividends. During the applicable Vesting Period,
Participants holding RSUs shall not have voting rights with respect to the
Shares underlying such RSUs. For the avoidance of doubt, an RSU shall not convey
any rights as a stockholder until Shares are issued and delivered to the
Participant. During the

 

11



--------------------------------------------------------------------------------

applicable Vesting Period, Participants holding RSUs granted hereunder shall,
unless the Committee otherwise determines, be credited with dividend
equivalents, in the form of cash or additional RSUs (as determined by the
Committee in its sole discretion), if a cash dividend is paid with respect to
the Shares. The extent to which dividend equivalents shall be credited shall be
determined in the sole discretion of the Committee. Such dividend equivalents
shall be subject to a Vesting Period equal to the remaining Vesting Period of
the RSUs with respect to which the dividend equivalents are paid.

9.6     Termination of Employment, Service or Directorship. Each RSU Award
Agreement shall set forth the extent to which the applicable Participant shall
have the right to receive a payout of cash or Shares with respect to unvested
RSUs following termination of the Participant’s employment, service or
directorship with the Company and/or its Subsidiaries. Such provisions shall be
determined in the sole discretion of the Committee, shall be included in each
Award Agreement entered into with a Participant with respect to RSUs, need not
be uniform among all RSUs granted pursuant to this Article 9 and may reflect
distinctions based on the reasons for termination.

ARTICLE 10

Performance Measures

10.1     Performance Measures. Unless and until the Committee proposes and
stockholders approve a change in the general performance measures set forth in
this Article 10, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Named Executive Officers which are
designed to qualify for the Performance-Based Exception, the performance
measure(s) to be used for purposes of such grants shall be chosen from among the
following alternatives:

 

  •   revenue and income measures (which include revenue, gross margin, income
from operations, net income, net sales and earnings per share);

 

  •   expense measures (which include costs of goods sold, sales, general and
administrative expenses and overhead costs);

 

  •   operating measures (which include bookings, volume, margin, breakage and
shrinkage, productivity and market share);

 

  •   cash flow measures (which include net cash flow from operating activities
and working capital);

 

  •   liquidity measures (which include earnings before or after the effect of
certain items such as interest, taxes, depreciation and amortization, cash flow
and free cash flow);

 

  •   leverage measures (which include equity ratio and net debt);

 

  •   market measures (including those relating to market price, stock price,
total shareholder return and market capitalization measures);

 

  •   return measures (which include return on equity, return on assets, cash
flow return on assets, cash flow return on capital, cash flow return on equity,
return on capital and return on invested capital);

 

  •   corporate value measures (which include compliance, safety, environmental
and personnel matters); and

 

  •   measures relating to acquisitions, dispositions or customer satisfaction.

Subject to the terms of this Plan, each of these measures shall be defined by
the Committee on a consolidated, group or division basis, on an absolute or
relative basis or in comparison to one or more peer group companies or indices,
and may include or exclude specified infrequent and unusual items as defined by
the Company’s auditors.

 

12



--------------------------------------------------------------------------------

10.2     Adjustments. The Committee shall have the sole discretion to adjust
determinations of the degree of attainment of the pre-established performance
goals; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception and which are held by Named Executive Officers may
not be adjusted upwards on a discretionary basis. The Committee shall retain the
discretion to adjust such Awards downward.

10.3     Compliance with Code Section 162(m). In the event that applicable tax
and/or securities laws or regulations change to permit Committee discretion to
alter the governing performance measures without obtaining stockholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval. In addition, in the event that the
Committee determines that it is advisable to grant Awards to Named Executive
Officers which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and the regulations issued thereunder. Any performance-based
Awards granted to Officers or Directors that are not intended to qualify as
qualified performance-based compensation under Section 162(m) of the Code shall
be based on achievement of such performance measure(s) and be subject to such
terms, conditions and restrictions as the Committee shall determine.

ARTICLE 11

Transferability; Benefits on Death

Awards under this Plan are not transferable (either voluntarily or
involuntarily), before or after Participant’s death, except as follows:
(a) during Participant’s lifetime, pursuant to a domestic relations order,
issued by a court of competent jurisdiction, that is not contrary to the terms
and conditions of this Plan or the applicable Award Agreement, and in a form
acceptable to the Committee, in its sole discretion; or (b) after Participant’s
death, by will or pursuant to the applicable laws of descent and distribution,
as may be the case. Any person to whom an Award is transferred in accordance
with the provisions of the preceding sentence shall take such Award subject to
all of the terms and conditions of this Plan and the applicable Award Agreement,
including that the vesting and termination provisions thereof will continue to
be applied with respect to the Participant. Options are exercisable only by the
applicable Participant (or, during the Participant’s lifetime, by the
Participant’s court appointed legal representative) or a person to whom the
Options have been transferred in accordance with this Article.

ARTICLE 12

Deferrals

The Committee may, in its sole discretion, permit selected Participants to elect
to defer payment of some or all types of Awards, or may provide for the deferral
of an Award in an Award Agreement; provided, however, that the timing of any
such election and payment of any such deferral shall be specified in the Award
Agreement and shall conform to the applicable requirements of Code
Section 409A(a)(2), (3) and (4) and the regulations and rulings issued
thereunder. Any deferred payment, whether elected by a Participant or specified
in an Award Agreement or by the Committee, may be forfeited if and to the extent
that the applicable Award Agreement so provides.

ARTICLE 13

Rights of Employees, Directors and Consultants

13.1     Employment or Service. Nothing in this Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, nor confer upon any Participant any right to
continue in the employ or service of the Company.

 

13



--------------------------------------------------------------------------------

13.2     No Contract of Employment. Neither an Award nor any benefits arising
under this Plan shall constitute part of a Participant’s employment contract
with the Company or any Subsidiary, and accordingly, subject to the provisions
of Article 15 hereof, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Board without giving rise
to liability on the part of the Company or any Subsidiary for severance
payments.

13.3     Transfers Between Participating Entities. For purposes of this Plan, a
transfer of a Participant’s employment between the Company and a Subsidiary, or
between Subsidiaries, shall not be deemed to be a termination of employment.
Upon such a transfer, the Committee may make such adjustments to outstanding
Awards as it deems appropriate to reflect the change in reporting relationships.

ARTICLE 14

Change in Control

Notwithstanding Section 4.4 or any other provision of this Plan to the contrary,
the provisions of this Article 14 shall apply in the event of a Change in
Control, unless otherwise determined by the Committee in connection with the
grant of an Award as reflected in the applicable Award Agreement, or as provided
in an individual severance or employment agreement to which a Participant is a
party.

14.1     Assumption of Awards. Upon a Change in Control, each then-outstanding
Award may be adjusted or substituted in accordance with Section 4.3 (subject to
the limitations set forth therein) with an award that meets the criteria set
forth in this Section 14.1 (each, a “Replacement Award,” and each adjusted or
substituted Award, a “Replaced Award”). An adjusted or substituted Award meets
the conditions of this Section 14.1 (and hence qualifies as a Replacement Award)
if (a) it is of the same type (e.g., stock option for Option, restricted stock
for Restricted Stock, restricted stock unit for Restricted Stock Unit, etc.) as
the Replaced Award, (b) it has a value at least equal to the value of the
Replaced Award, (c) it relates to publicly traded equity securities of the
Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control,
(d) if the Participant holding the Replaced Award is subject to U.S. federal
income tax under the Code, the tax consequences to such Participant under the
Code of the Replacement Award are not less favorable to such Participant than
the tax consequences of the Replaced Award, and (e) its other terms and
conditions are not less favorable to the Participant holding the Replacement
Award than the terms and conditions of the Replaced Award (including the
provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 14.1 are satisfied will be made by the Committee, as constituted
immediately before the Change in Control, in its sole discretion. Without
limiting the generality of the foregoing, the Committee may determine the value
of Awards and Replacement Awards that are stock options by reference to either
their intrinsic value or their fair value.

14.2     Failure to Assume Awards. In the event that a Participant does not
receive a Replacement Award that meets the conditions set forth in Section 14.1
with respect to any of his or her outstanding Awards upon a Change in Control,
each such outstanding Award will become fully vested and exercisable (as
applicable) and any restrictions applicable to such Award will lapse, with any
applicable performance goals deemed to have been achieved at the greater of
target level as of the date of such vesting or the actual performance level had
the performance period ended on the date of the Change in Control. For the
avoidance of doubt, if all Awards hereunder are terminated without any
Replacement Awards, then the Company or its successor in the Change in Control
may terminate all Awards whose exercise price is less than or equal to the value
per Share realized in connection with the Change in Control (without any
consideration therefor).

14.3     Termination Following Change in Control. If a Participant terminates
his or her employment for good reason, the Participant is involuntarily
terminated for reasons other than for cause, or the Participant’s employment
terminates due to the Participant’s death or Disability during the three-year
period commencing on the date of a Change in Control, then (A) all Replacement
Awards held by the Participant will become fully vested and, if applicable,
exercisable and free of restrictions (with any applicable performance goals
deemed to have been achieved at the greater of target level or actual
performance through the date of such Change in Control), and (B) all Options
held by the Participant immediately before such termination of employment that
the Participant also held as

 

14



--------------------------------------------------------------------------------

of the date of the Change in Control or that constitute Replacement Awards will
remain exercisable for not less than three years following such termination of
employment or until the expiration of the stated term of such Option, whichever
period is shorter (provided, however, that if the applicable Award Agreement
provides for a longer period of exercisability, that provision will control).

ARTICLE 15

Amendment, Modification and Termination

15.1     Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate this Plan in whole or in
part, provided, however, that stockholder approval shall be required for any
amendment that materially alters the terms of this Plan or is otherwise required
by applicable legal requirements. No amendment or alteration that would
adversely affect the rights of any Participant under any Award previously
granted to such Participant shall be made without the consent of such
Participant.

15.2     Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or in recognition of changes in applicable laws, regulations or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.

ARTICLE 16

Withholding

The Company shall have the right to deduct applicable taxes from any Award
payment and withhold, at the time of delivery or vesting of cash or Shares under
this Plan, or at the time applicable law otherwise requires, an appropriate
amount of cash or number of Shares or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may permit withholding to be satisfied by the transfer to the Company
of Shares theretofore owned by the holder of the Award with respect to which
withholding is required. If Shares are used to satisfy tax withholding, such
Shares shall be valued at their Fair Market Value on the date when the tax
withholding is required to be made.

ARTICLE 17

Indemnification

Each person who is or shall have been a member of the Committee, or of the
Board, or an officer of the Company to whom the Committee has delegated
authority in accordance with Article 3 hereof, shall be indemnified and held
harmless by the Company against and from: (a) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
he or she may be a party or in which he or she may be involved by reason of any
action taken or failure to act under this Plan, except for any such action or
failure to act that constitutes willful misconduct on the part of such person or
as to which any applicable statute prohibits the Company from providing
indemnification; and (b) any and all amounts paid by him or her in settlement of
any claim, action, suit or proceeding as to which indemnification is provided
pursuant to clause (a) of this sentence, with the Company’s approval, or paid by
him or her in satisfaction of any judgment or award in any such action, suit or
proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf.

The foregoing right of indemnification shall be in addition to any other rights
of indemnification to which such persons may be entitled under the Company’s
Amended and Restated Articles of Incorporation or Amended and Restated By-Laws
(each, as amended from time to time), as a matter of law, or otherwise.

 

15



--------------------------------------------------------------------------------

ARTICLE 18

Successors

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the direct or indirect result of a merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or other transaction.

ARTICLE 19

General Provisions

19.1     Restrictions and Legends. No Shares or other form of payment shall be
issued or transferred with respect to any Award unless the Company shall be
satisfied that such issuance or transfer will be in compliance with applicable
U.S. federal and state securities laws. The Committee may require each person
receiving Shares pursuant to an Award under this Plan to represent to and agree
with the Company in writing that the Participant is acquiring the Shares for
investment without a view to distribution thereof. Any certificates evidencing
Shares delivered under this Plan (to the extent that such Shares are so
evidenced) may be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the U.S. Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Shares are then listed
or to which they are admitted for quotation and any applicable U.S. federal or
state securities law. In addition to any other legend required by this Plan, any
certificates for such Shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer of such Shares.

19.2     Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

19.3     Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

19.4     Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

19.5     Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange or transaction reporting
system on which the Shares are listed or to which the Shares are admitted for
quotation.

19.6     Clawback Policy. Notwithstanding any other provisions in this Plan, any
Award shall be subject to recovery or clawback by the Company under any clawback
policy adopted by the Company in accordance with applicable law, as amended or
superseded from time to time.

19.7     Unfunded Plan. Insofar as this Plan provides for Awards of cash, Shares
or rights thereto, it will be unfunded. Although the Company may establish
bookkeeping accounts with respect to Participants who are entitled to cash,
Shares or rights thereto under this Plan, it will use any such accounts merely
as a bookkeeping convenience. Participants shall have no right, title or
interest whatsoever in or to any investments that the Company may make to aid it
in meeting its obligations under this Plan. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts, except as expressly set forth in this Plan. This Plan is not intended
to be subject to ERISA.

 

16



--------------------------------------------------------------------------------

19.8     No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be delivered or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

19.9     Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, will be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any conflicts of laws provisions thereof that would result in the
application of the laws of any other jurisdiction.

 

17